Citation Nr: 0701239	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a colon disorder, to 
include as due to an undiagnosed illness.

2. Entitlement to service connection for a menstrual 
disorder, to include as due to an undiagnosed illness.

3. Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

4. Entitlement to service connection for allergies, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1991, which included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.  The Board returned the case for additional 
development in July 2005, and after the development was 
accomplished, the case was returned to the Board for further 
appellate review.  

At the veteran's hearing, she raised additional issues 
including service connection for an orthopedic disability 
involving her neck, left shoulder, and hands, claimed as due 
to an undiagnosed illness; service connection for a left hip 
disability, claimed as due to her service-connected knee 
disabilities; and an increased disability rating for a knee 
disability. As these matters have not been prepared for 
appellate review, the Board refers them back to the RO for 
appropriate action.

The issue of entitlement to service connection for a 
menstrual disorder, to include as due to an undiagnosed 
illness is addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  The veteran is not shown to have a colon disorder or 
objective findings or signs of a gastrointestinal problem.

2.  Depression was not manifested during service and is not 
causally or etiologically related to service, including 
service in the Persian Gulf during the Persian Gulf War.

3.  The veteran is currently shown to have allergic rhinitis 
that is related to service.


CONCLUSIONS OF LAW

1.  A colon disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

2.  Depression, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

3.  Allergic rhinitis was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran, and in a response from the veteran dated in 
March 2006 the veteran indicated that she had no other 
information or evidence to submit to substantiate her claims 
and requested that her claims be decided as soon as possible.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and Supplemental Statements of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and her representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of the issues decided.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection Claims

The veteran claims service connection for a colon disorder, 
depression, and allergies.  She asserts that her disorders 
are directly related to service, or in the alternative, are 
due to an undiagnosed illness related to her service during 
the Persian Gulf War.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  With 
respect to veterans who served in the Southwest Asia Theater 
of Operations during the Persian Gulf War, on November 2, 
1994, Congress enacted the "Persian Gulf War Veterans 
Benefit Act," which was Title I of the "Veterans Benefit 
Improvement Act of 1994," Pub. L. 103-446.  That statute, in 
part, added a new § 1117 to Title 38, United States Code.  
Section 1117 authorized the VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses, 
which become manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he or she last performed 
active service in the Southwest Asia Theater of Operations 
during the Gulf War. In April 1997, the VA published an 
interim rule that extended the presumptive area to December 
31, 2001.  In November 2001 the VA expanded the presumptive 
period from December 2001 to December 2006.

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001" was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-(A) during service on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means 
a chronic disability resulting from any of the following (or 
any combination of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include: (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.

Colon Disorder

Turning to the merits of the veteran's service connection 
claim for colon disorder, service medical records reveal 
complaints and treatment for abdominal pain and nausea 
beginning in 1985.  Treatment records from 1987 through 1989 
also show complaints of abdominal pain with nausea, 
dizziness, and vomiting.  The veteran was admitted for 
emergency room care in May 1989 with complaints of sharp 
lower quadrant pain.  Post-service VA medical records dated 
in the 1990s and early 2000s show treatment for abdominal 
pain and a diagnosis of diverticulitis.  

The veteran was afforded a VA examination in September 2005 
for the purposes of determining whether her colon disorder or 
gastrointestinal symptomatology was related to her period of 
service.  According to the September 2005 VA examination 
report, the veteran stated that her abdominal symptoms had 
subsided sometime around the year 2000.  She further 
indicated that she had not seen a doctor for her abdominal 
problems for at least four to five years.  The examiner also 
noted that the veteran reported having diarrhea occasionally, 
but the symptoms would disappear without any medical 
treatment.  

Examination revealed no symptoms of weight loss or other 
symptoms with the colon.  The abdomen showed no evidence of 
any mass palpable.  On deep palpation, there was no 
tenderness or rebound tenderness.   Review of the examination 
report also failed to reveal any objective findings or signs 
of a gastrointestinal problem.  According to the September 
2005 VA physician, the veteran does not have a chronic 
disabling condition involving her colon at the present time.  
There is no medical evidence contradicting these findings.  

In short, the medical evidence shows no current colon 
disorder or objective signs or symptoms of a gastrointestinal 
problem.  With no objective signs or symptoms of a current 
gastrointestinal problem, service connection is not warranted 
under 38 C.F.R. § 3.317.  In the absence of evidence of a 
current disability, service connection for colon disorder 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran was advised of the need to submit medical 
evidence not only of the presence of colon disorder or 
gastrointestinal symptoms or signs, but medical evidence of a 
nexus or relationship between her symptoms and signs and 
service, towards possible consideration of a direct service-
connection theory of entitlement.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (For the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).  The veteran 
did not so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was advised of the 
need to submit medical evidence of a current disability and a 
relationship between that disability and service.

Accordingly, the Board concludes that service connection for 
colon disorder, including as due to an undiagnosed illness is 
not established in the absence of evidence of a current 
disorder.  In reaching this decision, the Board is cognizant 
of the "benefit of the doubt" rule.  However, the Board 
finds that the weight of the evidence is against the 
veteran's claim for service connection, and as such, this 
case does not present an approximate balance of positive and 
negative evidence for application of the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depression

Based on a review of the record, the Board concludes that 
service connection for depression, to include as due to 
undiagnosed illness is not warranted.  At the outset, the 
Board notes that depression was not manifested during 
service, nor does the veteran contend that her depression 
began during service.   Specifically, service medical records 
do not show any treatment for mental problems.  The Board 
notes that in the veteran's August 2000 application for VA 
benefits she indicated that treatment for depression had 
begun in 1996.  Moreover, the veteran testified that she 
received no treatment for depression in service.  As such, it 
is clear that the depression was not manifested during 
service. 

The medical evidence also does not suggest that the veteran's 
depression was in any way related to her period of service.  
The September 2005 VA examiner opined that the veteran has a 
situational depression linked to personality traits affecting 
her general medical condition; however they are not 
considered linked to service.  The VA physician indicated 
that there were no objective psychopathologies directly 
linked to her military history.  While acknowledging that she 
alleged having symptoms because of her deployment to the Gulf 
region in 1990 and 1991, the VA physician found that her 
symptomatology pertaining to anxiety disorder or post-
traumatic stress disorder, depression or any other 
psychopathology could not be documented.  

The Board finds the September 2005 VA physician's opinion to 
be probative medical evidence as it was based on examination 
of the veteran for purposes of evaluating her mental 
condition as to whether it was related to service, and based 
on a review of the record.  The VA physician's opinion is 
corroborated by the record, which fails to show any treatment 
for psychopathology in service.  There is no competent 
medical evidence contradicting these findings.   

With respect to the veteran's contention that her depression 
may be due to an undiagnosed illness, the Board would note 
that the veteran's depression is a diagnosed condition.  
While the September 2005 VA physician's formal diagnosis was 
dysthymia, this too is a diagnosed condition.  As such, it 
cannot be considered an undiagnosed illness.  In addition, 
the veteran's depression does not represent a medically 
unexplained, chronic, multisystem illness, but as the 
September 2005 VA physician stated, is a situational 
depression linked to personality traits.    

As such, the record before the Board does not demonstrate 
that the veteran's depression, or mental disorder, represents 
an undiagnosed illness or a medically unexplained chronic, 
multisystem illness.  Therefore, the veteran's depression is 
not shown to be a disorder for which service connection can 
be granted on a presumptive basis based on the veteran's 
active service in the Southwest Asia Theater of Operations 
during the Gulf War.  38 C.F.R. § 3.317.  Consequently, the 
Board concludes that since the veteran's depression was not 
manifested during service, is not shown to be causally or 
etiologically related to service, and is not shown to be 
presumptively related to the veteran's Gulf War service, 
service connection is not established.

While the veteran contends that her disorder is due to 
service, or in the alternative, related to her service in the 
Persian Gulf, she is a layperson and not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching this decision, the Board is cognizant of the 
"benefit of the doubt" rule. However, the Board finds that 
the weight of the evidence is against the veteran's claim for 
service connection, and as such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Allergies

A VA examination was performed in September 2005 for purposes 
of determining whether the veteran's allergy symptoms were 
related to service, including as due to an undiagnosed 
illness.  The September 2005 VA physician indicated that the 
veteran reported having itchy and watery eyes, sneezing, and 
some nasal drainage following her return from the Persian 
Gulf.  At the present time, the physician noted that the 
veteran takes Flonase as needed when allergy symptoms come 
and allergy tablets like Claritin.  The diagnosis was 
allergic rhinitis.  The physician opined that it was at least 
as likely as not that her allergic symptoms could be related 
to her Persian Gulf exposure.  The physician based his 
opinion on the fact that the veteran reported never having 
allergy symptoms prior to her service in the Persian Gulf.  

Upon review, the Board finds the VA physician's opinion to be 
probative evidence as it was based on a review of the record 
and examination of the veteran.  As noted above, the 
examination was also performed for the purposes of 
determining diagnosis and etiology of her allergy symptoms.  
The VA physician's etiology opinion is also corroborated by 
the fact that service medical records do not show treatment 
for allergies prior to her service in the Persian Gulf.  The 
RO indicated in the May 2006 Supplemental Statement of the 
Case that the VA physician's opinion was speculative in 
nature.  However, other than using the word "could" in an 
otherwise competent and probative assessment, there was no 
other basis to find the physician's opinion speculative in 
nature.  

As allergic rhinitis is a diagnosed condition, the veteran is 
not entitled to service connection under 38 C.F.R. § 3.317.  
However, the probative evidence shows that her allergic 
rhinitis is directly related to service; specifically, her 
service in the Persian Gulf.  38 C.F.R. § 3.303.  Therefore, 
the Board finds that service connection for allergic rhinitis 
is established.


ORDER

Service connection for a colon disorder, to include as due to 
an undiagnosed illness, is denied. 

Service connection for depression, to include as due to an 
undiagnosed illness, is denied.

Service connection for allergies is granted.


REMAND

A review of the record discloses a need for further 
development in the service connection claim for menstrual 
disorder, to include as due to an undiagnosed illness, prior 
to final review.  In accordance with the July 2005 Board 
remand, the veteran was afforded a VA examination to 
determine the nature and etiology of her menstrual disorder.  

A September 2005 VA examination was performed and the report 
showed that a pelvic ultrasound was given.  However, the 
clinical findings from the pelvic ultrasound were not 
included in record, nor specifically referred to in the 
examination report.  A copy of the pelvic ultrasound report 
is needed before adjudication on the merits.  38 C.F.R. 
§ 3.159.

In addition, the September 2005 VA physician indicated in the 
same examination report that she both reviewed the claims 
folder and that she did not have the claims folder available 
for review.  At the beginning of the report, the VA physician 
that the claims folder was reviewed.  However, at the end of 
the report, the VA physician indicated that the claims folder 
was unavailable and was needed to assist in her forming an 
etiology opinion.  

The veteran's representative asserts in the Informal Hearing 
Presentation that the examination report is inadequate as the 
claims folder is noted as not available for review.  The 
Board agrees.  Although the report says c-file reviewed, the 
remainder of the report clearly shows that the physician did 
not review the claims folder.  The VA physician stated in the 
report that she could not provide a definitive statement 
because she did not have the claims folder available for her 
review.  As such, a new VA examination is necessary before 
adjudication on the merits.  38 C.F.R. § 3.159.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The report of the pelvic ultrasound 
performed in connection with the September 
2005 VA examination should be obtained and 
associated with the claims folder.  

2.  After completing  the development 
requested in the first paragraph, the 
veteran's claims file should be referred 
to the physician who performed the 
September 2005 VA gynecological 
examination for further review.  (If that 
physician is not available, the veteran's 
claims file should be referred to another 
appropriate physician for review.)  The 
physician is requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, and following this review offer 
comments and an opinion as to the nature 
and etiology of any menstrual disorder 
that may be present.  In doing so the 
examiner is requested to comment as to 
whether the veteran's symptomatology 
represents signs and symptoms of, or a 
manifestation of, an undiagnosed illness 
or a chronic multisymptom illness, or 
whether it is attributable to a known 
clinical diagnosis.  If the symptomatology 
is attributable to a know clinical 
diagnosis, the examiner should also 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
menstrual disorder is related to the 
veteran's service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


